United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 17-1151
                   ___________________________

                             Elena D. Ruzicka,

                  lllllllllllllllllllll Plaintiff - Appellant,

                                      v.

                      JPMorgan Chase Bank, N.A.,

                  lllllllllllllllllllll Defendant - Appellee.
                                  ____________

                Appeal from United States District Court
               for the District of Minnesota - Minneapolis
                              ____________

                      Submitted: December 6, 2017
                       Filed: December 11, 2017
                             [Unpublished]
                             ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.
       Minnesota resident Elena Ruzicka appeals the district court’s1 adverse grant of
summary judgment in this diversity action challenging the legality of the foreclosure
and sheriff’s sale of her home. Upon de novo review, see Beaulieu v. Ludeman, 690
F.3d 1017, 1024 (8th Cir. 2012), we affirm. Specifically, we agree with the district
court that Ruzicka’s evidence failed to create a genuine issue of material fact
regarding Chase’s compliance with Minn. Stat. § 580.041, subd. 1b, which requires
that the mortgage-holder deliver a specified foreclosure-advice notice with every
written communication to the mortgagor, up to the time of a foreclosure sale. We also
agree with the district court that Ruzicka could not prevail on her breach-of-contract
claim, as the summary judgment record would not permit the conclusion that Chase’s
alleged breach of the mortgage agreement caused Ruzicka to suffer any economic
damages that would not have otherwise occurred. See Gen. Mills Operations, LLC
v. Five Star Custom Foods, Ltd., 703 F.3d 1104, 1107 (8th Cir. 2013).

      Accordingly, we affirm the judgment, and we deny the pending motion. See
8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Janie S. Mayeron, United States Magistrate Judge for the
District of Minnesota, now retired, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-